Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 For Immediate Release Contact: Craig Tooman EVP, Finance and Chief Financial Officer 908-541-8777 ENZON REPORTS STRONG 1 ST QUARTER 2009 RESULTS Company continues to improve its capital structure BRIDGEWATER, NJ  May 7, 2009  Enzon Pharmaceuticals, Inc. (Nasdaq: ENZN) today announced its financial results for the first quarter of 2009. For the three months ended March 31, 2009, Enzon reported a net income of $6.2 million or $0.12 per diluted share, as compared to a net income of $1.5 million or $0.03 per diluted share for the first quarter of 2008. The 2009 financial results were favorably impacted by a net gain of $4.5 million on the repurchase of outstanding convertible notes at a discount to par. Enzon continues to deliver solid results, said Jeffrey H. Buchalter, chairman and chief executive officer of the Company. The repurchase of a portion of our outstanding debt at a discount to par and the efficiencies we are experiencing in our cost of goods demonstrate our continued commitment to create a sustainable biopharmaceutical company. Recent Highlights A Phase II dose has been established for PEG-SN38. Phase II trials are expected to open in early summer. The Company reduced its debt by $20.4 million at a discount to par, which included $2.9 million tendered in January. The outstanding long-term debt balance is now $250.0 million. The Company initiated enrollment in the Phase I Survivin study for patients with solid tumors and lymphoma. The next-generation Oncaspar trial continues to enroll patients. This trial is part of the Companys plan to secure long-term supply and improve the current Oncaspar and Adagen products. The Company presented preclinical data on PEG-SN38 and the LNA-based RNA antagonist at the 2009 American Association for Cancer Research (AACR) annual meeting in Denver, Colorado April 18-22, 2009. Adjusted Financial Results For the three months ended March 31, 2009, Enzon reported an adjusted net income of $1.7 million or $0.04 per diluted share, as compared to an adjusted net income of $1.5 million or $0.03 per diluted share for the three months ended March 31, 2008. Revenues The following table reflects the revenues generated by product and segment for the three-months ended March 31, 2009 and 2008. Three Months Ended (in millions) March 31, 2009 March 31, 2008 % Change Products Oncaspar $14.1 $12.3 15 DepoCyt 2.0 25 Abelcet 7.0 (16) Adagen 6.1 18 Total Products 8 Royalties 14.7 (7) Contract Manufacturing 6.6 (20) Total Revenues - Products Segment Sales from the Products segment, comprised of Oncaspar ® , DepoCyt ® , Abelcet ® , and Adagen ® , increased to $29.7 million for the three months ended March 31, 2009, from $27.4 million for the three months ended March 31, 2008. Sales of Oncaspar, a PEG-enhanced version of L-asparaginase, increased to $14.1 million or 15 percent for the three months ended March 31, 2009, as compared to $12.3 million for the three months ended March 31, 2008.
